Trippe, Judge.
Whilst we might have been better satisfied had the jury allowed damages to the plaintiffs in error, yet we cannot say that it is apparent the verdict was the result of passion, prejudice or other improper influence or motive, and that the judge who tried the case abused the discretion lodged in him by law in refusing to set it aside. Though there was "strong *482evidence showing that the damage to plaintiffs’ building was caused by defective sewers, the testimony of the city surveyor and the contractor for building sewers was to the contrary. With this conflict in the evidence, the jury had to pass on the case, and the presiding judge having refused to interfere, we do not feel constrained to set aside their action.
Judgment affirmed.